DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims in Consideration
Claims 1-14 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is reminded that an Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant (material) from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical (material). It ignores the real world conditions under which examiners work." See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 (220 USPQ 289) (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original).
Patent Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Gealer Popcorn Co. Inc., 24 USPQZd 1801 (N.D. Ind. 1992)., Molins PLC v. Textron Inc. 26 USPQZd 1889, at 1899 (D.Del. 1992)., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQZd 1823 (Fed. Cir. 1995).
Please note that it is Applicant's duty to particularly point out any highly relevance material amongst the references cited in the IDS.  A cursory review of the references in the IDS dated 9/13/2021 was performed by the Examiner under the condition noted above.

Claim Objections
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 13, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Rider (US 20100085313 A1, published: 4/8/2010), in view of Ferren (US 20140247221 A1, published: 9/4/2014), and in further view of Cipriani ("Getting started with 3D Touch on the iPhone 6S, 6S Plus", published: 9/28/2015, cnet.com, https://www.cnet.com/how-to/getting-started-with-3d-touch-on-the-iphone-6s-6s-plus/).
Claim 1:  Rider teaches a method, comprising: at an electronic device that includes a touch-sensitive display coupled with a plurality of touch sensors, wherein the touch-sensitive display is not coupled with any force sensors (a display 32 with a touch-sensitive overlay 34 connected to an electronic controller 36 that together make up a touch screen display 38 [Rider, 0015].  The display 32 and the touch-sensitive overlay 34 can be supported on a support tray 84 of suitable material such as magnesium for providing mechanical support to the display 32 and touch-sensitive overlay 34 [Rider, 0035, FIG. 3].  The switch 39 can be located between the base 82 and the support tray 84 [Rider, 0036]; Examiner's Note: the touch screen display 38, which comprises display 32 with touch-sensitive overlay 34, is shown in FIG. 3 to be separated from, i.e. not coupled to, the force sensor switch 39):
displaying a virtual keyboard on the touch-sensitive display (in the exemplary orientation shown in FIG. 2, the touch screen display 38 includes a portrait mode virtual keyboard 76 for user entry of data [Rider, 0032, FIG. 2]; [Rider, 0044, FIG. 6]; Examiner's Note: as illustrated);
detecting an output from at least one of the plurality of touch sensors, the output indicating a contact with the touch-sensitive display over at least part of the virtual keyboard (each of the touch-sensor layers provides a signal to the controller 36 as a result of capacitive coupling with a suitable object such as a finger of a user or a conductive object held in a bare hand of a user resulting in a change in the electric field of each of the touch sensor layers [Rider, 0038].  the application provides the virtual keyboard 76 having a plurality of virtual input keys or buttons, which can be selected by the user. The user selected virtual input key is matched to the X and Y touch location. Thus, the button selected by the user is determined based on the X and Y touch location and the application [Rider, 0039]);
detecting a change in the output from at least one of the plurality of touch sensors, the change in the output indicating that the area of the contact has expanded and has moved (the X and Y location of a touch event are both determined with the X location determined by a signal generated as a result of capacitive coupling with one of the touch sensor layers and the Y location determined by the signal generated as a result of capacitive coupling with the other of the touch sensor layers.  The size and the shape of the touch on the touch screen display 38 can be determined in addition to the location (X and Y values) based on the signals received at the controller 36 from the touch sensor layers [Rider, 0038]).

Rider does not teach detecting an output from at least one of the plurality of touch sensors, the output indicating a contact with the touch-sensitive display over at least part of the virtual keyboard, where the contact comprises an area of the touch-sensitive display that has a centroid; the change in the output indicating that the area of the contact and the centroid has moved.
However, Ferren teaches detecting an output from at least one of the plurality of touch sensors, the output indicating a contact with the touch-sensitive display over at least part of the virtual keyboard, where the contact comprises an area of the touch-sensitive display that has a centroid (the device may receive input from the touchscreen indicating a key has been touched, and determine the centroid of the contact patch. In some embodiments this input may comprise readings from multiple contact sensors that define the contact patch, which may then be converted to the location of the centroid. In other embodiments, the input from the touchscreen may simply represent the location of the centroid, as determined by the touchscreen logic [Ferren, 0049]); the change in the output indicating that the area of the contact and the centroid has moved (the centroid may be considered the initial active point for the contact patch, but may then be relocated based on other factors [Ferren, 0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual keyboard touchscreen invention of Rider to include the centroid determined touchscreen input feature of Ferren.
One would have been motivated to make this modification to improve reliability and accuracy of sensed touch inputs.

The combination of Rider and Ferren, does not teach and in accordance with detecting the change, operating at least a portion of the touch-sensitive display as a trackpad and ceasing to operate the virtual keyboard.
However, Cipriani teaches and in accordance with detecting the change, operating at least a portion of the touch-sensitive display as a trackpad and ceasing to operate the virtual keyboard (using 3D Touch, you can convert the keyboard on the new iPhone into a trackpad for moving the text cursor or selecting text. A light-press activates the trackpad feature, allowing you to move the cursor by dragging your finger across the screen [Cipriani, Pg. 4, Par. 1]; Examiner's Note: as illustrated in the figure below, while in trackpad mode, symbols are removed from the keys of the keyboard, and hence ceases operating as a virtual keyboard).

    PNG
    media_image1.png
    1334
    1520
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual keyboard touchscreen invention of the combination of Rider and Ferren, to include the gesture trackpad feature of Cipriani.
One would have been motivated to make this modification in view of the similarity between applications that use a virtual keyboard to perform trackpad like inputs.  In addition, by changing the display of symbols on the virtual keyboard, users would be better alerted to a change in function of the same.  Displaying a modified virtual keyboard would makes it obvious to the user that the virtual keyboard is now in the correct mode for making trackpad inputs and not typing inputs.

Claim 3:  The combination of Rider, Ferren, and Cipriani, teaches the method of claim 1.  Ferren further teaches wherein the change in the output is detected based on one or more of: (i) a velocity of movement of the centroid; (ii) change in size of the area; (iii) a saturation level of at least one of the plurality of touch sensors; and (iv) a calculated angle of a user's finger making the contact relative to the touch-sensitive display (the size and shape of the contact patch may both vary depending on the angle with which the finger contacts the touchscreen [Ferren, 0034].  Within this document, this point is called the `active point`, which may or may not be the centroid (the geographical center) of the contact patch [Ferren, 0035]).

Claim 5:  The combination of Rider, Ferren, and Cipriani, teaches the method of claim 1.  Ferren further teaches wherein the change in the output is further detected based on a change in size of the area (the size and shape of the contact patch may both vary depending on the angle with which the finger contacts the touchscreen [Ferren, 0034]).

Claim 7:  The combination of Rider, Ferren, and Cipriani, teaches the method of claim 1.  Ferren further teaches wherein the change in the output is further detected based on a calculated angle of a user's finger making the contact relative to the touch-sensitive display (the size and shape of the contact patch may both vary depending on the angle with which the finger contacts the touchscreen [Ferren, 0034]).

Claim 13:  Rider teaches a non-transitory computer-readable storage medium (Flash Memory 30 [Rider, FIG. 1]) storing executable instructions that, when executed by one or more processors (Main Processor 22 [Rider, FIG. 1]) of an electronic device with a touch-sensitive display (display 32 with a touch-sensitive overlay 34 [Rider, 0015, FIG. 1]), wherein the electronic device is not coupled with any force sensors (the display 32 and the touch-sensitive overlay 34 can be supported on a support tray 84 of suitable material such as magnesium for providing mechanical support to the display 32 and touch-sensitive overlay 34 [Rider, 0035, FIG. 3].  The switch 39 can be located between the base 82 and the support tray 84.  The switch 39, which can be a mechanical dome-type switch, for example, can be located in any suitable position such that displacement of the touch screen display 38 resulting from a user pressing the touch screen display 38 with sufficient force to overcome the bias and to overcome the actuation force for the switch 39, depresses and actuates the switch 39 [Rider, 0036]; Examiner's Note: the touch screen display 38, which comprises display 32 with touch-sensitive overlay 34, is shown in FIG. 3 to be separated from, i.e. not coupled to, the force sensor switch 39), cause the electronic device to:
display a virtual keyboard on the touch-sensitive display (in the exemplary orientation shown in FIG. 2, the touch screen display 38 includes a portrait mode virtual keyboard 76 for user entry of data [Rider, 0032, FIG. 2]; [Rider, 0044, FIG. 6]; Examiner's Note: as illustrated);
detect an output from at least one of the plurality of touch sensors, the output indicating a contact with the touch-sensitive display over at least part of the virtual keyboard (each of the touch-sensor layers provides a signal to the controller 36 as a result of capacitive coupling with a suitable object such as a finger of a user or a conductive object held in a bare hand of a user resulting in a change in the electric field of each of the touch sensor layers [Rider, 0038].  the application provides the virtual keyboard 76 having a plurality of virtual input keys or buttons, which can be selected by the user. The user selected virtual input key is matched to the X and Y touch location. Thus, the button selected by the user is determined based on the X and Y touch location and the application [Rider, 0039]);
detect a change in the output from at least one of the plurality of touch sensors, the change in the output indicating that the area of the contact has expanded and has moved (the X and Y location of a touch event are both determined with the X location determined by a signal generated as a result of capacitive coupling with one of the touch sensor layers and the Y location determined by the signal generated as a result of capacitive coupling with the other of the touch sensor layers.  The size and the shape of the touch on the touch screen display 38 can be determined in addition to the location (X and Y values) based on the signals received at the controller 36 from the touch sensor layers [Rider, 0038]).

Rider does not teach detect an output from at least one of the plurality of touch sensors, the output indicating a contact with the touch-sensitive display over at least part of the virtual keyboard, where the contact comprises an area of the touch-sensitive display that has a centroid; the change in the output indicating that the area of the contact and the centroid has moved.
However, Ferren teaches detect an output from at least one of the plurality of touch sensors, the output indicating a contact with the touch-sensitive display over at least part of the virtual keyboard, where the contact comprises an area of the touch-sensitive display that has a centroid (the device may receive input from the touchscreen indicating a key has been touched, and determine the centroid of the contact patch. In some embodiments this input may comprise readings from multiple contact sensors that define the contact patch, which may then be converted to the location of the centroid. In other embodiments, the input from the touchscreen may simply represent the location of the centroid, as determined by the touchscreen logic [Ferren, 0049]); the change in the output indicating that the area of the contact and the centroid has moved (the centroid may be considered the initial active point for the contact patch, but may then be relocated based on other factors [Ferren, 0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual keyboard touchscreen invention of Rider to include the centroid determined touchscreen input feature of Ferren.
One would have been motivated to make this modification to improve reliability and accuracy of sensed touch inputs.

The combination of Rider and Ferren, does not teach and in accordance with detecting the change, operate at least a portion of the touch-sensitive display as a trackpad and ceasing to operate the virtual keyboard.
However, Cipriani teaches and in accordance with detecting the change, operate at least a portion of the touch-sensitive display as a trackpad and ceasing to operate the virtual keyboard (using 3D Touch, you can convert the keyboard on the new iPhone into a trackpad for moving the text cursor or selecting text. A light-press activates the trackpad feature, allowing you to move the cursor by dragging your finger across the screen [Cipriani, Pg. 4, Par. 1]; Examiner's Note: as illustrated in the figure below, while in trackpad mode, symbols are removed from the keys of the keyboard, and hence ceases operating as a virtual keyboard).

    PNG
    media_image1.png
    1334
    1520
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual keyboard touchscreen invention of the combination of Rider and Ferren, to include the gesture trackpad feature of Cipriani.
One would have been motivated to make this modification in view of the similarity between applications that use a virtual keyboard to perform trackpad like inputs.  In addition, by changing the display of symbols on the virtual keyboard, users would be better alerted to a change in function of the same.  Displaying a modified virtual keyboard would makes it obvious to the user that the virtual keyboard is now in the correct mode for making trackpad inputs and not typing inputs.

Claim 14:  Rider teaches an electronic device, comprising: one or more processors (Main Processor 22 [Rider, FIG. 1]); a touch-sensitive display (display 32 with a touch-sensitive overlay 34 [Rider, 0015, FIG. 1]); and memory (Flash Memory 30 [Rider, FIG. 1]) storing one or more programs that are configured for execution by the one or more processors, wherein the electronic device is not coupled with any force sensors (the display 32 and the touch-sensitive overlay 34 can be supported on a support tray 84 of suitable material such as magnesium for providing mechanical support to the display 32 and touch-sensitive overlay 34 [Rider, 0035, FIG. 3].  The switch 39 can be located between the base 82 and the support tray 84.  The switch 39, which can be a mechanical dome-type switch, for example, can be located in any suitable position such that displacement of the touch screen display 38 resulting from a user pressing the touch screen display 38 with sufficient force to overcome the bias and to overcome the actuation force for the switch 39, depresses and actuates the switch 39 [Rider, 0036]; Examiner's Note: the touch screen display 38, which comprises display 32 with touch-sensitive overlay 34, is shown in FIG. 3 to be separated from, i.e. not coupled to, the force sensor switch 39), and wherein the one or more programs include instructions for:
displaying a virtual keyboard on the touch-sensitive display (in the exemplary orientation shown in FIG. 2, the touch screen display 38 includes a portrait mode virtual keyboard 76 for user entry of data [Rider, 0032, FIG. 2]; [Rider, 0044, FIG. 6]; Examiner's Note: as illustrated);
detecting an output from at least one of the plurality of touch sensors, the output indicating a contact with the touch-sensitive display over at least part of the virtual keyboard (each of the touch-sensor layers provides a signal to the controller 36 as a result of capacitive coupling with a suitable object such as a finger of a user or a conductive object held in a bare hand of a user resulting in a change in the electric field of each of the touch sensor layers [Rider, 0038].  the application provides the virtual keyboard 76 having a plurality of virtual input keys or buttons, which can be selected by the user. The user selected virtual input key is matched to the X and Y touch location. Thus, the button selected by the user is determined based on the X and Y touch location and the application [Rider, 0039]);
detecting a change in the output from at least one of the plurality of touch sensors, the change in the output indicating that the area of the contact has expanded and has moved (the X and Y location of a touch event are both determined with the X location determined by a signal generated as a result of capacitive coupling with one of the touch sensor layers and the Y location determined by the signal generated as a result of capacitive coupling with the other of the touch sensor layers.  The size and the shape of the touch on the touch screen display 38 can be determined in addition to the location (X and Y values) based on the signals received at the controller 36 from the touch sensor layers [Rider, 0038]).

Rider does not teach detecting an output from at least one of the plurality of touch sensors, the output indicating a contact with the touch-sensitive display over at least part of the virtual keyboard, where the contact comprises an area of the touch-sensitive display that has a centroid; the change in the output indicating that the area of the contact and the centroid has moved.
However, Ferren teaches detecting an output from at least one of the plurality of touch sensors, the output indicating a contact with the touch-sensitive display over at least part of the virtual keyboard, where the contact comprises an area of the touch-sensitive display that has a centroid (the device may receive input from the touchscreen indicating a key has been touched, and determine the centroid of the contact patch. In some embodiments this input may comprise readings from multiple contact sensors that define the contact patch, which may then be converted to the location of the centroid. In other embodiments, the input from the touchscreen may simply represent the location of the centroid, as determined by the touchscreen logic [Ferren, 0049]); the change in the output indicating that the area of the contact and the centroid has moved (the centroid may be considered the initial active point for the contact patch, but may then be relocated based on other factors [Ferren, 0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual keyboard touchscreen invention of Rider to include the centroid determined touchscreen input feature of Ferren.
One would have been motivated to make this modification to improve reliability and accuracy of sensed touch inputs.

The combination of Rider and Ferren, does not teach and in accordance with detecting the change, operating at least a portion of the touch-sensitive display as a trackpad and ceasing to operate the virtual keyboard.
However, Cipriani teaches and in accordance with detecting the change, operating at least a portion of the touch-sensitive display as a trackpad and ceasing to operate the virtual keyboard (using 3D Touch, you can convert the keyboard on the new iPhone into a trackpad for moving the text cursor or selecting text. A light-press activates the trackpad feature, allowing you to move the cursor by dragging your finger across the screen [Cipriani, Pg. 4, Par. 1]; Examiner's Note: as illustrated in the figure below, while in trackpad mode, symbols are removed from the keys of the keyboard, and hence ceases operating as a virtual keyboard).

    PNG
    media_image1.png
    1334
    1520
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual keyboard touchscreen invention of the combination of Rider and Ferren, to include the gesture trackpad feature of Cipriani.
One would have been motivated to make this modification in view of the similarity between applications that use a virtual keyboard to perform trackpad like inputs.  In addition, by changing the display of symbols on the virtual keyboard, users would be better alerted to a change in function of the same.  Displaying a modified virtual keyboard would makes it obvious to the user that the virtual keyboard is now in the correct mode for making trackpad inputs and not typing inputs.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rider (US 20100085313 A1, published: 4/8/2010), Ferren (US 20140247221 A1, published: 9/4/2014), and Cipriani ("Getting started with 3D Touch on the iPhone 6S, 6S Plus", published: 9/28/2015, cnet.com, https://www.cnet.com/how-to/getting-started-with-3d-touch-on-the-iphone-6s-6s-plus/), and in further view of Li et al. (US 20160274788 A1, published: 9/22/2016).
Claim 2:  The combination of Rider, Ferren, and Cipriani, teaches the method of claim 1.  The combination of Rider, Ferren, and Cipriani, does not teach wherein the output and the change in the output are detected based at least in part on capacitance signals registered by at least one of the plurality of touch sensors.
However, Li teaches wherein the output and the change in the output are detected based at least in part on capacitance signals registered by at least one of the plurality of touch sensors (the specific method for detecting the touch area of finger operation comprises detecting the coordinate of mutual capacitance: electrodes in a transverse direction (or longitudinal direction) issuing excitation signals in sequence, all electrodes in the longitudinal direction (or transverse direction) receiving the signals simultaneously so that it is possible to obtain the capacitance value at the intersection of electrodes in both translational and longitudinal directions, i.e., the capacitance of a two-dimensional plane of the entire touch screen [Li, 0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual keyboard touchscreen invention of the combination of Rider, Ferren, and Cipriani, to include the capacitance signal sensing touchscreen feature of Li.
One would have been motivated to make this modification to improve the reliability of the touchscreen's sensing of touch inputs.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rider (US 20100085313 A1, published: 4/8/2010), Ferren (US 20140247221 A1, published: 9/4/2014), and Cipriani ("Getting started with 3D Touch on the iPhone 6S, 6S Plus", published: 9/28/2015, cnet.com, https://www.cnet.com/how-to/getting-started-with-3d-touch-on-the-iphone-6s-6s-plus/), and in further view of Griffin et al. (US 20130285926 A1, published: 10/31/2013).
Claim 4:  The combination of Rider, Ferren, and Cipriani, teaches the method of claim 1.  The combination of Rider, Ferren, and Cipriani, does not teach wherein the change in the output is further detected based on a velocity of movement of the centroid.
However, Griffin teaches wherein the change in the output is further detected based on a velocity of movement of the centroid (the travel distance of the touch input during the keyboard move touch gesture may be measured in terms of movement of a centroid of the touch input. When the keyboard move touch gesture is a multi-touch gesture, such as a two-finger drag gesture, the travel distance may be measured in terms of the movement of an average location of the centroids of all touch events caused by the user's fingers (e.g., the centroid between all touch events), the movement of a topmost touch event (e.g., topmost finger), the movement of a bottommost touch event (e.g., bottommost finger), the movement of a first touch event in the multiple touches (e.g., the first finger to contact the touchscreen 118), the movement of a last touch event in the multiple touches (e.g., the last finger to contact the touchscreen 118), an average movement [Griffin, 0123]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual keyboard touchscreen invention of the combination of Rider, Ferren, and Cipriani, to include the touchscreen input detecting the movement of the centroid feature of Griffin.
One would have been motivated to make this modification to improve the reliability and accuracy of the touchscreen's sensing of touch inputs.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rider (US 20100085313 A1, published: 4/8/2010), Ferren (US 20140247221 A1, published: 9/4/2014), and Cipriani ("Getting started with 3D Touch on the iPhone 6S, 6S Plus", published: 9/28/2015, cnet.com, https://www.cnet.com/how-to/getting-started-with-3d-touch-on-the-iphone-6s-6s-plus/), and in further view of Rosenberg et al. (US 20170336891 A1, published: 11/23/2017).
Claim 6:  The combination of Rider, Ferren, and Cipriani, teaches the method of claim 1.  The combination of Rider, Ferren, and Cipriani, does not teach wherein the change in the output is further detected based on a saturation level of at least one of the plurality of touch sensors.
However, Rosenberg teaches wherein the change in the output is further detected based on a saturation level of at least one of the plurality of touch sensors (increase the weight assigned to pressure inputs detected by the pressure sensor 120, thereby prioritizing pressure inputs detected across the touch sensor surface 150 over concurrent capacitive inputs detected by the capacitive touch sensor 110 due to broad saturation of the capacitive touch sensor 110, which otherwise limits efficacy of the capacitive touch sensor 110 in reliably detecting inputs on the touch sensor surface 150 [Rosenberg, 0083]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual keyboard touchscreen invention of the combination of Rider, Ferren, and Cipriani, to include the touchscreen input detecting saturation of sensors feature of Rosenberg.
One would have been motivated to make this modification to improve the reliability and accuracy of the touchscreen's sensing of touch inputs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rider (US 20100085313 A1, published: 4/8/2010), Ferren (US 20140247221 A1, published: 9/4/2014), and Cipriani ("Getting started with 3D Touch on the iPhone 6S, 6S Plus", published: 9/28/2015, cnet.com, https://www.cnet.com/how-to/getting-started-with-3d-touch-on-the-iphone-6s-6s-plus/), and in further view of Hicks (US 20140306899 A1, published: 10/16/2014).
Claim 8:  The combination of Rider, Ferren, and Cipriani, teaches the method of claim 1.  The combination of Rider, Ferren, and Cipriani, does not teach further comprising: providing, by the electronic device, haptic feedback in conjunction with invoking operation of the portion of the touch-sensitive display as the trackpad.
However, Hicks teaches further comprising: providing, by the electronic device, haptic feedback in conjunction with invoking operation of the portion of the touch-sensitive display as the trackpad (feedback option causes the touch sensitive computing device to provide feedback when a user uses the multidirectional swipe key to cause cursor movement. The feedback may be visual, aural, or haptic [Hicks, 0041]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual keyboard touchscreen invention of the combination of Rider, Ferren, and Cipriani, to include the touchscreen haptic feedback feature of Hicks.
One would have been motivated to make this modification to assist the user in providing touch inputs by giving the user physical feedback that lets them know that they have successfully made an input.  Adding haptic/physical feedback additionally makes the user more aware of their input actions.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach a virtual keyboard on a touchscreen device that uses centroids to determine touch inputs:
Schonleben et al. (US 20150293695 A1, published: 10/15/2015)
Kandekar (US 20140310805 A1, published: 10/16/2014)
Zhang et al. (US 20180232106 A1, filed: 5/12/2017)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145